The fraudulent purpose accomplished nothing. It was intended to defeat rights of third parties. It cannot be employed as between the parties to the fraud. The corporation was not formed.
As between these parties, if the old lease is still effective, rights thereunder can be tried out in the summary proceeding.
Dismissal of the bill and the answer in the nature of a cross-bill was no adjudication of rights and left the parties to their remedies at law.
The judgment is reversed, with costs to plaintiff, and the case remanded for further proceedings.
FEAD, C.J., and NORTH and BUTZEL, JJ., concurred with WIEST, J.